PER CURIAM.
Having considered the appellant’s response, filed June 8, 2004, to this Court’s order of May 18, 2004, the appeal is hereby dismissed. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002). This dismissal is without prejudice to the appellant’s right to file a timely notice of appeal once a final order disposing of the remaining issues of alimony and child support has been entered.
BOOTH, BARFIELD and ALLEN, JJ., concur.